 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3
     TROY K. FLAKE
 4   Deputy Civil Chief
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Facsimile: 702-388-6787
 7   Email: troy.flake@usdoj.gov
 8
     EUGENE N. HANSEN
 9   JOHANNA M. FRANZEN
     ANTHONY C. GENTNER
10   MARK C. ELMER
     Trial Attorneys, U.S. Department of Justice
11
     Environment & Natural Resources Division
12   P.O. Box 7611, Ben Franklin Station
     Washington, DC 20044-7611
13   Telephone: 202-305-0301
     Facsimile: 202-514-8865
14
     Email: eugene.hansen@usdoj.gov
15          johanna.franzen@usdoj.gov
            anthony.gentner@usdoj.gov
16          mark.elmer@usdoj.gov
17
     Attorneys for the United States
18
                                  UNITED STATES DISTRICT COURT
19                                     DISTRICT OF NEVADA
20
     UNITED STATES OF AMERICA,                     Case No. 2:15-cv-01743-MMD-NJK
21
                         Plaintiff,                STIPULATION REGARDING IN
22                  v.                             LIMINE ISSUES
23
     400 ACRES OF LAND, more or less,
24   situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
25
26                       Defendants.

27
28
 1           The Parties respectfully submit the following Stipulation Regarding In Limine Issues:
 2                                             RECITALS
 3           WHEREAS, the Court’s Scheduling Order requires that the Parties file any motions in
 4   limine in this case no later than November 1, 2019 (ECF 506);
 5           WHEREAS, on October 22, 24, and 31, 2019, the Parties met and conferred in an effort
 6   to resolve all proposed motions in limine without Court involvement;
 7           WHEREAS, the Parties reached agreement on several issues pertaining to the proposed
 8   motions in limine;
 9           WHEREAS, the Parties have recorded their agreement in this Stipulation; and
10           WHEREAS, the Parties respectfully request that the Court so order these stipulations.
11                                   STIPULATIONS FOR TRIAL
12           NOW THEREFORE, the Parties stipulate as follows with respect to the trial scheduled in
13   this case:
14           1.)    The Parties, their witnesses, and counsel shall not put forward any evidence,
15   question, argument, testimony, or reference concerning the tax-assessed value of the land taken
16   in this eminent domain proceeding (hereafter “Subject Property”).
17           2.)    The Parties, their witnesses, and counsel shall not put forward any evidence,
18   question, argument, testimony, or reference concerning the quantum of any intra-family transfer
19   of the Subject Property.1
20           3.)    The Parties, their witnesses, and counsel shall not put forward any evidence,
21   question, argument, testimony, or reference that taxpayers are responsible for paying any award
22   of just compensation.
23           4.)    Landowners’ expert witness Tio DiFederico shall not sponsor his $56,870,000
24   sales-comparison valuation and $57 million final value conclusion (hereafter, individually and
25   collectively, the “$57 million valuation”). Mr. DiFederico instead may sponsor his $49,870,000
26   million sales-comparison valuation and $50 million final value conclusion (hereafter,
27
28   1
           The United States makes this stipulation in light of the Court’s prior ruling excluding
     Landowners’ opinions of value.

                                                     1
 1   individually and collectively, the “$50 million valuation”) as quantified in his Supplemental
 2   Analysis dated July 26, 2018 and referencing his Appraisal of Real Property Groom Mine dated
 3   October, 13, 2016. The Parties, their witnesses, and counsel accordingly shall not put forward
 4   any evidence, question, argument, testimony, or reference to Mr. DiFederico’s $57 million value.
 5   The United States further stipulates and agrees that it will not contend or elicit any testimony
 6   suggesting that the $50 million valuation fails to appraise the entire condemned estate.
 7          5.)     Unless otherwise ordered by the Court or Commission (as authorized by the
 8   Court), the Parties, their witnesses, and counsel shall not put forward any evidence, question,
 9   argument, testimony, or reference concerning the capitalization rate and/or discount rate that
10   could be used to value the Subject Property under the income capitalization approach as the
11   Court excluded the income capitalization approach.2 This stipulation is without prejudice to any
12   appellate right to challenge the exclusion of the income capitalization approach as a method to
13   value the Subject Property.
14          6.)     Unless otherwise ordered by the Court or Commission (as authorized by the
15   Court), the Parties stipulate and agree that the Court’s reasoning in excluding the Qualtrics
16   surveys from trial (see ECF 497 at 51-53) applies to exclude the surveys which were
17   administered at the Alien Research Center for this case (the “ARC Surveys”). The Parties, their
18   witnesses, and counsel accordingly shall not put forward any evidence, question, argument, or
19   testimony, regarding the ARC Surveys.3 This stipulation is without prejudice to any appellate
20   right to challenge the exclusion of the Qualtrics and ARC Surveys.
21          7.)     The Parties, their witnesses, and counsel shall not put forward any evidence,
22   question, argument, testimony, or reference concerning (a) allegations that the United States Air
23   Force and/or other governmental officials have held people at gunpoint or otherwise detained
24
25
     2
26           The Landowners make this stipulation in light of the Court’s prior ruling excluding the
     use of the income capitalization approach.
27
     3
             Should the Commission inquire whether any surveys were conducted in this matter, the
28   parties shall be able to reference that the Qualtrics and ARC surveys were conducted and the
     reason for the Court’s exclusion.

                                                      2
 1   people on or near the Subject Property; (b) illness and deaths due to radiation from atomic
 2   testing, including impacts to animals; and (c) bullets strafing the property. Notwithstanding the
 3   foregoing, Landowners may put forward evidence of bullets allegedly strafing the Subject
 4   Property in the late 1940s-early 1950s but only in the event that the United States, its counsel, or
 5   its witnesses contend or suggest that mining production on the Subject Property declined in the
 6   late 1940s-early 1950s because of diminishing ore quality and/or amounts.
 7          8.)     The Parties, their witnesses, and counsel shall not put forward any evidence,
 8   question, argument, testimony, or reference concerning the United States’ deposit of $1.2 million
 9   as the estimated just compensation or the Landowners’ withdrawal of any portion thereof.
10          9.)     The Parties, their witnesses, and counsel shall not put forward any evidence,
11   question, argument, testimony, or reference concerning (a) amounts offered to settle or avoid the
12   2015 condemnation of the Subject Property or any conduct or statement made during
13   negotiations regarding the 2015 Condemnation of the Subject Property (including offers made by
14   the Parties in 2014 and 2015) and (b) the settlement of Landowners’ claim for relocation
15   expenses. The Parties recognize, however, that certain historical documents reflecting prior
16   negotiations and offers (i.e., documents created prior to 2014) otherwise may be relevant and
17   admissible.
18          10.)    The Parties, their witnesses, and counsel shall not put forward any evidence,
19   question, argument, testimony, or reference concerning the character and motivations of
20   opposing counsel, specifically any allegations that counsel has attempted to delay this
21   proceeding and/or has engaged in discovery violations. This stipulation in and of itself shall not
22   prevent Landowners’ expert witnesses from testifying concerning (or Landowners otherwise
23   seeking to admit) the document entitled “Work Plan, Groom Mine Preliminary Assessment/Site
24   Inspection” (Bates stamped US0012619 -662) (“PA/SI”) or raising the timing of the disclosure
25   of the PA/SI, although the United States reserves its right to object to such testimony, argument,
26   and/or the introduction of the PA/SI into evidence on other grounds besides this stipulation.
27          11.)    Unless otherwise ordered by the Court or Commission (as authorized by the
28   Court), the Parties, their witnesses, and counsel shall not put forward any evidence, question,


                                                      3
 1   argument, testimony, or reference concerning Landowners’ request to have core drilling and
 2   testing performed on the Subject Property after the filing of this case beyond an instruction to the
 3   Commission. The substance of this Commission instruction will be drafted later by the Parties
 4   and proposed to the Court, but, generally, the Parties agree that the Commission should be
 5   instructed at the commencement of trial that Landowners requested core drilling and testing be
 6   performed, that the United States opposed this request because, among other things, it would not
 7   lead to information relevant to the property’s value as of the date of value and because of the
 8   burdens imposed by the request, including the burden of having civilian access on the property
 9   for one day or longer, and that the Court denied Landowners’ motion to compel entry to the
10   Subject Property to perform core drilling and testing.
11
12           WHEREFORE, the Parties respectfully request that the Court so order the above
13   stipulations.
14
15
16   SO ORDERED:
17
18
     ___________________________________
19   THE HON. MIRANDA M. DU
     UNITED STATES DISTRICT JUDGE
20
21   Dated: November 5, 2019.

22
23   FOR THE PARTIES:
24
25   Dated November 1, 2019
26                                                 ON BEHALF OF PLAINTIFF:
27
                                                   NICHOLAS A. TRUTANICH
28                                                 United States Attorney
                                                   District of Nevada

                                                      4
 1
     TROY K. FLAKE
 2   Deputy Civil Chief
 3   District of Nevada

 4   /s/ Eugene N. Hansen
     /s/ Johanna M. Franzen
 5   EUGENE N. HANSEN
 6   JOHANNA M. FRANZEN
     ANTHONY C. GENTNER
 7   MARK C. ELMER
     Trial Attorneys
 8
     U.S. Department of Justice
 9
10   ON BEHALF OF DEFENDANT SHEAHAN
     LANDOWNERS:
11
12   LAW OFFICES OF KERMITT L. WATERS

13   /s/ James J. Leavitt______
     KERMITT L. WATERS, ESQ.
14
     Nevada Bar No. 2571
15   JAMES J. LEAVITT, ESQ.
     Nevada Bar No. 6032
16   MICHAEL SCHNEIDER, ESQ.
17   Nevada Bar No. 8889
     AUTUMN L. WATERS, ESQ.
18   Nevada Bar No. 8917
     Attorneys for Defendant Sheahan
19   LANDOWNERS
20
21   ON BEHALF OF DEFENDANT TANIS
     LANDOWNERS:
22
     GUNDERSON LAW FIRM
23
24   /s/ John R. Funk
     MARK H. GUNDERSON, Bar No. 2134
25   JOHN R. FUNK, Bar No. 12372
     Attorneys for Defendant Tanis Landowners
26
27
28


       5
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on November 1, 2019, I caused the foregoing Stipulation Regarding
 3   In Limine Issues to be served on all parties who have appeared in this action using the Court’s
     case management/electronic case filing system. I further certify that on November 1, 2019, the
 4   United States sent a copy of the foregoing via U.S. mail to the following interested parties:
 5          Sandra Sears-Lavallee                Debbie DeVito
 6          1172 Skyline Road                    c/o Stanley Pedder
            Henderson, NV 89002                  3445 Golden Gate Way
 7                                               Lafayette, CA 94549
 8
            John B. Sheahan                      Melanie Goodpasture
 9          address unknown                      P.O. Box 7044
                                                 Cotati, CA 94931
10
            Deborah Lynn Sheahan                 House Rabbit Society
11
            4662 Gabriel Drive                   c/o Anne Martin (Registered Agent)
12          Las Vegas, NV 89121                  148 Broadway
                                                 Richmond, CA 94804
13
            Diane Sibley-Origlia                 Animal Place
14
            1615 Via Romero                      c/o Kim Sturla (Registered Agent)
15          Alamo, CA 94507                      17314 McCourtney Road
                                                 Grass Valley, CA 95949
16
17          Katherine Kell                       Hui Chu Poole
            c/o Stanley Pedder                   165 Lakewood Road
18          3445 Golden Gate Way                 Walnut Creek, CA 94598
            Lafayette, CA 94549
19
20          Amy E. Sears
            P.O. Box 71
21          Pioche, NV 89043
22                                                       /s/ Johanna M. Franzen
23                                                       Johanna M. Franzen

24
25
26
27
28
